Citation Nr: 1714601	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-29 700	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for decreased visual acuity and fields associated with bilateral glaucoma with cataracts, rated as 60 percent disabling.

 2.  Entitlement to an increased rating for varicose veins of the left leg, currently evaluated as 40 percent disabling.

 3.  Entitlement to an increased rating for left knee degenerative changes, currently evaluated as 20 percent disabling.

 4.  Entitlement to an increased rating for right knee degenerative changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1979 and from November 1979 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2015.  This matter was originally on appeal from rating decisions of the VA Regional Office (RO) in Los Angeles California. 

The Veteran was afforded a videoconference hearing at the RO in July 2015 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record. 

The Veteran's claims folder is now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDING OF FACT

On January 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


